In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Lehman, J.), dated July 12, 2000, which confirmed a determination of the same court (Livrieri, H.E.), dated July 12, 2000, finding that he willfully failed to obey an order of the same court, dated February 24, 2000, and thereupon committed him to term of 45 days incarceration unless he purged himself of his contempt by paying the sum of $3,440 arrears of child support.
Ordered that the order is affirmed, without costs of disbursements.
It was proper for the Family Court to rely upon the determination of the Hearing Examiner in finding the father to be in willful violation of an order of support (see, Dariff v Moskowitz, 252 AD2d 584; Faulkner v Faulkner, 250 AD2d 767; Stone v Stone, 236 AD2d 615; Wilkinson v Wilkinson, 232 AD2d 572). Accordingly, there is no merit to the father’s contention that the Family Court erred in refusing to hold another hearing on the issue of his ability to pay.
The father’s remaining contentions are without merit. Krausman, J. P., Florio, Feuerstein and Cozier, JJ., concur.